EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


In claim 1, line 3, [forming] has been deleted because claim 1 is not a method claim.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
The drawings are objected to because the following claimed features of independent claim 1 have not been provided with a reference number in the drawings:

A) The flash aperture groove in the primer recess
B) The first passage
C) The first aperture of the first passage
D) The arc of the first passage
E) The second passage

Note: the specification should be amended to include any newly assigned reference numerals.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best known prior art fails to anticipate or render obvious the claimed subsonic ammunition cartridge, most notably the feature of, “…a flash aperture groove in the primer recess that extends circumferentially about the primer flash aperture,…a polymeric casing body comprising a generally cylindrical hollow polymer body molded over the substantially cylindrical coupling element, into the primer flash aperture to form a flash hole and into the flash aperture groove and extending toward a mid-body coupling joint…”, in combination with the other structure and structural relationships recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES S BERGIN/            Primary Examiner, Art Unit 3641